                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-198-FDW

JAMES A. WILSON,                          )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
BRETT SIMMONS, et al.,                    )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on Defendants Dmanto, Hinson, Honbarrier and

Simmons’ Motion for Leave to Manually File Video Exhibit, (Doc. No. 38), in support of their

Motion for Summary Judgment.

       Defendants seek leave to file a digital video of the incident in question in support of their

Motion for Summary Judgment. The Motion will be granted pursuant to the Court’s ECF

Administrative Procedures. See Administrative Procedures Governing Filing and Service by

Electronic Means, Section IV(G) (rev. Jan. 1, 2018). Counsel for Defendants will ensure that a

copy of the video is made available for Plaintiff’s viewing if he requests an opportunity to view it.

       IT IS, THEREFORE, ORDERED that Defendants’ Motion for Leave to Manually File

Video Exhibit, (Doc. No. 38), is GRANTED in accordance with this Order.

                                          Signed: May 31, 2019




                                                 1
